Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Application’s election of Invention I (Claims 1-20) species 2 (cl.10) in the reply filed on 10/18/201 is acknowledged without traverse. Claims 9, 11-12, and 21 are withdrawn as non-elected claim and Claims 1-8, 10, and 13-20 remain for examination, wherein claim 1 is an independent claim. 
Information Disclosure Statement
The documents: #4, #9, and #15-19 in the IDS filed on 9/17/2020 have been crossed out since these documents are duplicate the same documents #3, #5, #9-10, #14, and #16-17 in the IDS filed on 1/25/2019. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “may be” in claim 20 is not a positive limitation. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US-PG-pub 2007/0023977 A1, listed n IDS filed on 1/25/2019, thereafter PG’977) in view of Usher et al (EP 0453068 A2, thereafter EP’068).
Regarding claim 1, PG’977 teaches a construction cylinder arrangement for a machine to produce three-dimensional objects in layers by laser sintering or laser melting powdered material (Fig.2 and par.[0004] and [0006] of PG’977), comprising: a substantially cylinder-jacket-like base member (build chamber 42 is of cylindrical design; par.[0050] of PG’977) having a cylinder axis, and a piston (carrier 43 and lifting spindle 46) wherein the piston has at an upper side thereof a substrate 
Regarding claims 2-3, EP’068 specify that the seal is of annular shape and has reinforcement around the inside, this may 
Regarding claim 4, EP’068 specify applying mold pressure of up to about 22 ton/in2 (Example 1 of EP’068), which overlaps the claimed resiliently compressed percentage as recited in the instant claim.
Regarding claims 5-6 and 10, EP’068 specify that the metal fibers selected from hard, refractory metals having melting point above about 1900oF (about 1038oC-noted by the Examiner), or more specifically, carbon or stainless steels (Page 3, lns.36-37 of EP’068), which is similar material as disclosed in the embodiment of the instant application (par.[0027] of US-PG-pub 2019/0128419—corresponding to instant application). EP’068 specify the suitable heating temperature is up to 1600oF (about 871oC-noted by the Examiner), which is within the claimed operation temperature range. Since EP’068 teaches the similar steel fiber seal operated at the same operation temperature range, the claimed thermal expansion features (cl.5-6) and YS (cl.10) would be highly expected for the seal of EP’068. MPEP 2112 01 and 2145 II. 
Regarding claims 7-8, PG’977 teaches a seal (lower seal 82 in Fig.7d and par.[0052] of PG’977) with which the lower piston 
Regarding claims 13-14, PG’977 teaches the upper piston portion is releasably supported on the remaining piston (releasable securing means 142 in Fig.7f, Par.[0073]-[0074], and cl.10 of PG’977), wherein the upper piston portion is supported in a rotationally secure manner (Par.[0074] of PG’977; a positioning pin is provided as a means to secure against rotation for the substrate) on the central piston portion so as to be lying thereon, and wherein the upper piston portion can be axially clamped by a rotationally actuated clamping device arranged on the central piston portion (Par.[0026]-[0027] of PG’977; securing elements have a stem which passes through the carrier and is accessible on a lower side of the carrier for an actuating device), which reads on the claimed limitations in the instant claims.
Regarding claim 15, PG’977 teaches the piston comprises a heating device (heat plate 136 in Fig.2 of PG’977) arranged to heat the substrate, wherein the heating device is arranged below the substrate and above the lower portion of the piston, which has the cooling device (as shown in Fig.2 of PG’977; heat plate 136 is below substrate plate 51 and above base plate 44). PG’977 
Regarding claim 16, PG’977 teaches the cooling device comprises a cooling water channel system (par.[0053] and [0071] of PG’977).
Regarding claim 17, PG’977 teaches the first seal is constructed as a hydraulic or pneumatic seal, the outer diameter of which can be adjusted by a pressure of hydraulic fluid or gas (Fig.7d, Par.[0052]; sealing ring 82 is fitted into peripheral groove 81 of PG’977).
Regarding claims 18-19, PG’977 teaches the insulation member comprises a ceramic material or a glass material (Par.[0021] of PG’977; the insulation layer is a glass ceramic plate), which is same materials as claimed in the instant claims. The claimed thermal conductivity for the insulation member (cl.18) would be highly expected for the insulation member of PG’977. MPEP 2112 01 and 2145 II.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’977 in view of EP’068, and further in view of Bruggman et al (US-PG-Pub 2017/0348911 A1, thereafter PG’911).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734